             Case 1:19-cv-00603-APM Document 46 Filed 08/20/19 Page 1 of 1


                          UNITED STATES DISTRICT COURT FOR THE
                                  DISTRICT OF COLUMBIA
                                          333 Constitution Avenue, NW
                                          Washington, DC 20001-2866
                                  Phone: 202-216-7000 I Facsimile: 202-219-8530



  Plaintiff: Athenex, Inc., et. al.


                         vs.                                Civil Action No.1 :19-cv-00603 (APM)


 Defendant: Alex M. Azar II, et. al.


                                      CIVIL NOTICE OF APPEAL


Notice is hereby given this 20 day of           August        20..!..@., that
Athenex, Inc, Athenex Pharma Solutions, LLC, and Athenex Pharmaceutical Division, LLC

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from the

judgment of this court entered on the _1_ day of             August        , 20 19 , in

favor of Defendants, Alex M. Azar II, U.S. Dept. H.H.S., Scott Gottlieb, FDA

against said Plaintiffs, Athenex, Inc., Athenex Pharma Solutions, LLC, and Athenex Pharma. Div.


                 Attorney/Pro Se Party Signature:    GJt"'-~~~ )::'~ \+.                   Mo-(2.f.lc::'I. \2..Q
                                            Name:
                                                     Christopher H. Marraro

                                         Address: Baker & Hostetler LLP

                                                     Washington Square, Suite 1100

                                                     Washington, DC 20036-5304

                                      Telephone: (202) 861-1500

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil
action must be filed within 30 days after the date of entry of judgment or 60 days if the United
States or officer or agency is a party)
USCA Form 13
Rev. June 2017
